Citation Nr: 0007451	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-17 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from July 1989 to 
October 1993.  This appeal arises from a November 1997 rating 
decision of the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for PTSD.  


REMAND

The veteran and his representative contend, in essence that 
service connection is warranted for PTSD based upon service 
incurrence.  The veteran maintains the first U.S. serviceman 
to loose his life during Operation Restore Hope in Somalia 
was a wireman like him.  He stated that this affected him 
deeply while stationed in Somalia.  He also asserted that his 
wartime service during Operation Desert Storm, the abuse he 
received in training while in the Marine Corps and the fact 
that he beat another serviceman, an Airman Brewster, to 
death, were stressors that affect him and resulted in his 
PTSD.  

A review of the claims file reveals that the veteran's 
service medical records are not associated with the claims 
folder.  There is no indication that a search for these 
records was made.  Additionally, the veteran's service 
records (Personnel 201 file) are not associated with the 
claims folder.  Evidence regarding whether he participated in 
Desert Storm and if he was involved in an altercation 
resulting in the death of a serviceman may be associated with 
those records.  

Moreover, VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991) to advise the claimant of the evidence required to 
complete an application for VA benefits.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  The veteran claims that he has PTSD 
due to his active service.  However, in order to well ground 
the claim, he needs medical evidence that he indeed has PTSD 
due to active service; the RO should provide the veteran an 
opportunity to obtain medical evidence which indicates a 
diagnosis of PTSD.  

Accordingly, this case is remanded to the RO for the 
following action:


1.  The RO should attempt to obtain the 
veteran's service medical records and 
service personnel records from the 
National Personnel Records Center or 
other location and associate these 
records with the claims folder.

2.  The veteran should be given an 
opportunity to obtain competent medical 
evidence which establishes that he has 
PTSD due to military service.  In this 
regard, the veteran should be advised 
that in order to establish a well-
grounded claim for service connection, he 
must submit medical evidence supporting a 
finding that he has PTSD which is the 
result of sufficient, credible stressors 
which are linked to active service.  

3.  In the event the RO then determines 
that the veteran has submitted a well-
grounded claim for PTSD, the RO should 
undertake any additional action deemed 
necessary to develop the record, to 
include a VA psychiatric examination.  
The RO should then review the veteran's 
claim to determine whether it may be 
granted.

4.  If the benefit sought remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, to include a detailed 
analysis of the reasons for the RO's 
determination, and afforded the 
appropriate period of time in which to 
respond. 

Thereafter, in accordance with current appellate procedures, 
the claims file, to include all evidence received in 
connection with the requests herein, is to be returned to the 
Board for further appellate review.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




